—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered March 23, 2001, convicting defendant, after a nonjury trial, of possession of burglar’s tools and criminal possession of stolen property in the fifth degree, and sentencing him to consecutive terms of one year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. With respect to the burglar’s tools conviction, the evidence warranted the inference that defendant possessed screwdrivers with the unlawful intent proscribed by Penal Law § 140.35 (see People v Borrero, 26 NY2d 430 [1970]). With respect to the criminal possession of stolen property conviction, the victim’s testimony clearly established that her purse was stolen and not lost or misplaced. Furthermore, each of the charges was also supported by cred*54ible evidence establishing that defendant engaged in conduct unmistakably evincing a consciousness of guilt (see People v Cintron, 95 NY2d 329 [2000]). We have considered and rejected defendant’s remaining arguments. Concur — Tom, J.P., Sullivan, Rosenberger, Wallach* * and Gonzalez, JJ.

 Deceased June 1, 2003.